UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1074



COY E. PLESS, d/b/a Lakeside Chiropractic,
d/b/a Complete Wellness Medical Center, d/b/a
Anderson Wellness Center, d/b/a CEP Jr,
Incorporated, d/b/a Chiropractic of America,
d/b/a Pless Clinic of Chiropractic,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; CAROLINA FIRST BANK;
DOVENMUEHLE      MORTGAGE,     INCORPORATED;
MASSACHUSETTS INVESTORS TRUST A; PALMETTO
GOVERNMENT BENEFITS ADMINISTRATORS, LLC,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:05-cv-02974-GRA)


Submitted:   August 31, 2006            Decided:   September 15, 2006


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Coy E. Pless, Appellant Pro Se.     David I. Pincus, Gretchen M.
Wolfinger, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
George John Conits, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Coy E. Pless, Jr., appeals from the district court orders

dismissing his motion to quash several Internal Revenue Service

summonses and denying his motion for reconsideration.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.     See United

States v. Pless, No. 6:05-cv-02974-GRA (D.S.C. Nov. 18 & Dec. 6,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -